     Case 4:21-cv-00314-DPM Document 8 Filed 05/27/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

MARCUS ABRAHAM
ADC #654155                                                 PLAINTIFF

v.                      No: 4:21-cv-314-DPM

DEXTER PAYNE, Director, ADC;
GARY MUSSELWHITE, Warden,
Ester Unit, ADC; MICHELLE GRAY,
Deputy Warden, Ester Unit, ADC;
and SANDRA GRACY, Corporal,
Ester Unit, ADC                                         DEFENDANTS


                            JUDGMENT
     Abraham's complaint is dismissed without prejudice.



                                       D .P. Marshall Jr.
                                       United States District Judge
